Citation Nr: 1760041	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  06-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In June 2008, the Veteran testified by video teleconference before a Veterans Law Judge (VLJ)in June 2008.  A transcript of the hearing has been associated with the claims folder.  

The VLJ who heard the Veteran's testimony in June 2008 is no longer employed at the Board.  In July 2016, the Board notified the Veteran of this and offered him an opportunity for a hearing before another VLJ who would participate in his decision.  In August 2016, the Veteran responded in the positive.  Accordingly, the Board scheduled the Veteran for a hearing in November 2017; however, the Veteran later canceled the hearing.  Neither the Veteran nor his representative has requested that the hearing be rescheduled.  The Board thus finds it has met its duty to afford the Veteran the opportunity for a hearing, and will proceed with the claim.  See 38 C.F.R. § 20.702 (2017).

During his June 2008 testimony, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In a May 2013 decision and remand, the Board accepted the issue as properly on appeal under Rice v. Shinseki, 22 Vet. App. 447 (2009).

This case has been remanded in September 2008, August 2011, January 2012, and May 2013.  The requested development having been completed, the claim is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the schedular criteria under 38 C.F.R. § 4.16(a) for the entire period on appeal.

2.  The Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities for the entire period on appeal.  


CONCLUSION OF LAW

For the entire time period under appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. § 3.340, 3.341, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1), 4.15.

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. § 3.341(a), 4.16, 4.19.

The Veteran testified before a VLJ, and continues to argue, that he has been unable to work since VA surgeries for his cervical spine, and due to problems with his lumbar spine disability.  See June 2008 Board Hearing Transcripts, pp. 13, 21.  He testified and stated that he last held a gainful job in 2005, and since then has only been able to maintain a part-time job that paid $175.00 per week.  See also VA Form 21-8940 (rec'd 4/1/2013, 4/4/2013, 10/9/2014); March 2013 notice of disagreement (NOD); and Veteran's statements (rec'd in 4/1/2013, 4/4/2013, 8/20/2014, and 11/7/2014).  

Upon a review of the evidence of record, the Board finds that entitlement to a schedular TDIU is warranted throughout the entire period on appeal.

The Veteran's service connected disabilities include:  osteomyelitis, evaluated as zero percent from October 26, 2004, and 100 percent from February 25, 2015; generalized anxiety disorder evaluated as 50 percent from September 29, 2008; bilateral hearing loss evaluated as zero percent disabling from October 25, 2004 and 40 percent disabling from December 3, 2012; tinnitus evaluated as 10 percent disabling from October 25, 2004; residuals of motor vehicle accident (MVA), status post laminectomy, degenerative joint and disc disease, scoliosis, spondylolisthesis, and retrolisthesis of the lumbar spine with spinal canal narrowing L2-L5, evaluated as 10 percent disabling from October 25, 2004, and 40 percent from October 24, 2013; residuals of an injury to the right shoulder (dominant), evaluated as 30 percent from October 25, 2004, and 40 percent from January 12, 2015; post-traumatic headaches evaluated as 30 percent disabling from October 23, 2008; residuals of injury to the cervical spine, evaluated as 20 percent disabling from October 25, 2004; radiculopathy, sciatic nerve left lower extremity (LLE) and right lower extremity (RLE) associated with residuals MVA, status post laminectomy, degenerative joint and disc disease, scoliosis, spondylolisthesis, and retrolisthesis of lumbar spine with spinal canal narrowing L2-L5, evaluated as 20 percent disabling, each, from October 25, 2004; radiculopathy, femoral LLE and RLE, associated with residuals, MVA, status post laminectomy, degenerative joint and disc disease, scoliosis, spondylolisthesis, and retrolisthesis of lumbar spine with spinal canal narrowing L2-L5, evaluated as 20 percent disabling, each, from October 25, 2004.  Degenerative joint disease, left shoulder, evaluated as zero percent disabling from July 12, 2006, and 20 percent from September 23, 2014.  Right foot enthesopathy and degenerative joint disease with pes planus, evaluation as zero percent disabling from October 25, 2004, 10 percent from March 6, 2011, and 20 percent from June 25, 2015; residuals, traumatic brain injury, evaluated as 10 percent disabling from October 25, 2004; residuals of MVA with degenerative joint disease, meniscal and anterior cruciate ligament (ACL) tear and popliteal cyst, right knee evaluated as zero percent disabling from October 25, 2004 and as 10 percent disabling from November 13, 2006; and minimal eyelid defect with abnormally directed eyelash, residual of MVA, evaluated as zero percent disabling from October 25, 2004.  For the relevant period on appeal, the Veteran's combined evaluation for VA compensation purposes has been 90 percent from October 25, 2004; and 100 percent from September 29, 2008.
Combining the disabilities that are considered to be the residuals of the MVA, using Table I-Combined Ratings Table (see 38 C.F.R. § 4.25), these residuals equal a combined evaluation of 60 percent, effective October 25, 2004.  See 38 C.F.R. § 4.16(a)(2).  In addition, combining the residuals of injury to the right shoulder and residuals of injury to the cervical spine as disabilities that affect the orthopedic symptom (but are not part of the residuals of the MVA), these residuals equal a combined evaluation of 40 percent, effective October 25, 2004 .  See 38 C.F.R. § 4.16(a)(3).  Finally, effective October 25, 2004, the Veteran's overall combined evaluation was 90 percent.  

Based on the foregoing, the Veteran met the schedular requirements for TDIU from October 25, 2004, and thus the entire period on appeal.  

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU since October 25, 2004, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. § 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

A VA examination report considering the impact of Veteran's disabilities on his ability to work, overall, is not of record.  Notwithstanding, nearly all of the VA examinations completed find some degree of functional impairment that is the result of service connected disabilities.  

VA spine examination in September 2006 found the Veteran had significant limitation in resistive tasks such as lifting and carrying as a result of limited cervical and lumbar spine motion.  The examiner noted moderate impact on such activities as grooming, bathing, feeding; severe impairment of toileting, dressing, traveling, shopping, and chores; and that exercise, sports, recreation were prevented by cervical spine impairment.  See, generally, September 2006 VA Examination for Spine.

VA examination for joints in August 2010 found significant impairment due to cervical spine limitation of motion and right shoulder injury in lifting, carrying, weakness or fatigue, decreased strength in the upper extremity and pain.  The examiner noted mild impact on the ability to perform grooming; moderate impact on dressing, and driving; severe impact on shopping, exercise, sports, recreation, and traveling.  There was no impact on feeding or bathing.  See, generally, August 2010 VA Examination for Joints. 

A March 2012 VA examination for hearing loss and tinnitus notes that the Veteran's tinnitus had an impact on his life in that he found the condition distracting.  See, generally, March 2012 VA DBQ Examination for Hearing Loss and Tinnitus.

In August 2014, the Veteran underwent additional VA examinations for his claimed disabilities.  Overall, the examiners did not find the service connected disabilities to have an impact on the Veteran's functional ability to work.  However there were also signs in the examination report that the examiners and the Veteran had difficulty communicating effectively.  The Veteran became upset, rendering additional examination impractical.  See, generally, August 2014 VA DBQ Examination for Male Reproductive System, Osteomyelitis, Knee and Lower Leg, Shoulder and Arm.

In January, June, and August 2015, the Veteran again underwent VA examinations for his disabilities.  Overall, the reports show that the Veteran's musculoskeletal disabilities had a negative impact on his ability to work.  Specifically, the examiners observed that right and left shoulder disabilities caused pain and decreased motion, inability to lift or carry objects with the left arm, inability to perform overhead work, and difficulty with hand tools that impacted the Veteran's ability to perform any type of occupational task.  Residuals of MVA injury to the right knee including degenerative joint disease, meniscal and ACL tears and popliteal cyst caused difficulty with prolonged standing or ambulated related work.  Degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine prevented from prolonged sitting, standing or bending activity related work.  Enthesopathy and degenerative joint disease of the right foot with pes planus caused problems with prolonged weight bearing related work due to pain and weakness.  Osteomyelitis affected all activities of daily living, household chores, walking, sitting, standing, neck motion, concentration caused weakness, fatigue and lack of endurance.  Post-traumatic and post-concussive recurrent headaches and other associated symptoms of traumatic brain injury (TBI) residuals, including tinnitus, hearing impairment, and insomnia; poor memory, attention, and concentration interfered with daily functioning.  See, generally, January 2015 VA DBQ Examination for Shoulder and Arm; June 2015 VA DBQ Examinations for Knee and Lower Leg, Back (Thoracolumbar Spine), Feet including Flatfoot, TBI Residuals, and Headaches; and August 2015 VA DBQ Examination for Osteomyelitis.

The service connected tinnitus, lumbar spine, right shoulder, cervical spine, TBI residuals, and sciatic and femoral nerve radiculopathy of the bilateral lower extremities were compensably evaluated effective October 25, 2004, and remain so.  Service-connected post-traumatic headaches has been evaluated at 30 percent from October 23, 2008; right knee, at 10 percent from November 13, 2006; right foot at 10 percent from March 6, 2011 and 20 percent from June 25, 2015; bilateral hearing loss at 40 percent from December 3, 2012; lumbar spine at 40 percent from October 24, 2013; left shoulder, at 20 percent from September 23, 2014; and osteomyelitis, at 100 percent from February 25, 2016.  In addition, other disabilities have been service connected, such as generalized anxiety disorder, at 50 percent from September 29, 2008.  Thus, the Board finds that the evidence supporting a finding that the Veteran's unemployability is due to his service connected disabilities throughout the period on appeal.  

Accordingly, the Board finds that entitlement to TDIU is warranted throughout the entire time period on appeal.

In arriving at this finding, the Board is aware that there is some dispute as to the Veteran's precise date of unemployability, as well as to whether or not his earnings from 2004 forward constitute substantially gainful employment.

In his TDIU applications, submitted in 2013, 2014, and 2017 the Veteran reported that he last worked full-time in 2004, when he contends he became too disabled to work due to his service-connected disabilities.  He also stated that he began working part-time in 2002 at his family's business, and that he worked part-time from then to 2008, earning $175.00 per week or 800.00 per month at the most.  He also reported losing seven months' work due to illness.  From 1989 to 2002, he reported, he owned and operated a business recycling computers.  From 1987 to 1989, he reported working in sales and service for a recreational vehicle and auto shop.  See VA Forms 21-8940 filed in April 2013 and October 2014.  

Records received from the Social Security Administration (SSA) reflect that the Veteran was found disabled as of April 16, 2009 due to obesity, sleep apnea, asthma, hypertension, degenerative arthritis of the knees, bilateral carpal tunnel syndrome, status post anterior cervical discectomy interbody fusion and plating with post-operative abscess necessitating drainage and surgical redo (in 2004), partial hearing loss, recurrent laryngeal nerve paresis with ability to fully communicate without difficulty.  The SSA Administrative Law Judge (ALJ) conceded that the Veteran's disabilities were considered productive of severe impairment prior to April 16, 2009.  However, the ALJ observed that the Veteran testified at an SSA hearing that he remained able to work for his family's hotel business as a Director for an inn.  The ALJ noted that the evidence showed the Veteran was able to walk around the property and pick up items, mow the lawn, drive, shop, hunt and perform his own activities of daily living.  See %SSA Decision, Medical Treatment Records (rec'd 10/06/2014), pp. 96.  

The Board observes that SSA determinations are not binding on the Board.  However, the decision and documents used are considered relevant evidence.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993).  

Marginal employment is not to be considered substantially gainful employment.  See 38 C.F.R. § 4.15(a).  For purposes of the criteria, marginal employment shall not be considered substantially gainful employment, and is generally deemed to exist when a Veteran's earned annual income does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of Census.  In addition, marginal employment may also be found where the Veteran is employed in a protected environment, such as a family business. 

SSA records show the Veteran's earnings were found by the SSA to be $9,100.00 in 2007 and 2008, and $4,025.00 in 2009.  He also received room and board.  See %SSA Decision, Medical Treatment Records (rec'd 10/06/2014), pp. 92-3.  However, these earnings do not exceed the poverty thresholds, which are $10,590.00 in 2007, and $11,201.00 in 2008.  See U.S. Census Bureau Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html (accessed 12/23/2017).  The Veteran's highest reported wages for the period from 2004-2008 was $800.00 per month, which calculates to $9,600.00 per year.  See April 2013 and October 2014 VA Forms 21-8940; see also, June 2008 BVA Hearing, p. 13.  Yet, even assuming, without finding, that this is the Veteran's highest level of earning during this time period, it still does not exceed the poverty thresholds, which are $9,646.00 in 2004, $9,973.00 in 2005, and $10,294.00 in 2006.  See U.S. Census Poverty Thresholds.  Bureau Poverty Thresholds (reference above).  Moreover, the Board notes that neither figure takes into account the seven months the Veteran said he missed from work in the October 2014 VA Form 21-8940.

Thus, the evidence establishes that the Veteran's earnings at no time during the appeal period exceeded the poverty level.  Moreover, to the extent that other compensation, such as room and board, may reflect additional earnings, such a finding is countered by two things.  First, the Veteran's employment at this time was in a protected environment, i.e., a family business.  Second, the earnings as calculated do not take into account the reported lost time from work.

The Veteran's earnings therefore cannot be considered substantially gainful employment within the meaning of 38 C.F.R. § 4.16.

According, the criteria for a TDIU are met, and entitlement to a TDIU is warranted.  





	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a TDIU is granted, subject to the laws governing the grant of monetary benefits.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


